          Case 1:20-cv-12054-LTS Document 29 Filed 03/17/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
ZAAL VENTURES CORP., et al.,                  )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )    Civil No. 20-12054-LTS
                                              )
CHARLES D. BAKER, in his official             )
capacity as Governor of Massachusetts, et al. )
                                              )
        Defendants.                           )
                                              )

                                           JUDGMENT

                                         March 17, 2021

       Pursuant to the Court’s Order, Doc. No. 28, dated March 17, 2021, Counts I and II of

Plaintiffs’ Amended Complaint are DISMISSED WITH PREJUDICE. Each side shall bear its

own fees and costs.



                                                   SO ORDERED.


                                                    /s/ Leo T. Sorokin
                                                   Leo T. Sorokin
                                                   United States District Judge
